UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA
__________________________________
                                  )
                                  )
UNITED STATES OF AMERICA          )
                                  )
                                  )
           v.                     )  Criminal No. 13-CR-187 (KBJ)
                                  )
LEO WEEKES,                       )
                                  )
                 Defendant.       )
                                  )
_________________________________ )

         MEMORANDUM AND ORDER ON PRE-SENTENCE DETENTION

        Before the Court is Defendant’s motion to modify bond status pending sentence.

(Def.’s Mot, ECF No. 26.) For the reasons that follow, the motion is DENIED.


   I.      Statutory Framework For Bail Modification

        A defendant’s release prior to sentencing is governed by 18 U.S.C. § 3143. In

contrast to the matter of release before trial and conviction, which is governed by 18

U.S.C. § 3142 and which requires the government to bear the burden of proving either

that the defendant poses a flight risk or a risk to the safety of any person or the

community, in the instant circumstance, the burden shifts to the defendant to prove by

clear and convincing evidence that he poses neither a risk of harm nor flight. See 18

U.S.C. § 1343(a)(1); Fed. R. Civ. P. 46(c) (“The burden of establishing that the

defendant will not flee or pose a danger to any other person or to the community rests

with the defendant.”); see, e.g., United States v. Jones, 800 F. Supp. 2d 90, 92-93

(D.D.C. 2011). In other words, after conviction, the law “imposes a presumption in

favor of detention” and “the defendant bears the burden of rebutting this
presumption[.]” United States v. Tann, No. 04-392, 2006 WL 1313334, at *4 (D.D.C.

May 12, 2006) (citations omitted).

         To determine whether a defendant subject to § 3143 poses a risk of flight or

danger, the court may consider the factors set forth in § 3142(g). See id. (citations

omitted). These factors include the nature and circumstances of the offense charged,

the weight of the evidence, the defendant’s history and characteristics, which include

whether the defendant was on parole or probation at the time of the current offense, and

the danger that the defendant’s release could pose to any person or to the community.

18 U.S.C. § 3142(g).


   II.      Analysis

         In this matter, the Court has already examined flight risk and dangerousness

under 18 U.S.C. § 3142(g), and has determined on more than one occasion that Mr.

Weekes should be detained based on his criminal history involving crimes of

dishonesty. (See, e.g., Minute Entries of July 15, 2013, and Oct. 2, 2013.) The instant

motion for release pending sentencing does not reference the newly-applicable statutory

standards under § 3143 at all; instead, it makes substantially the same arguments in

favor of release that were considered and rejected previously, none of which provide the

Court with clear and convincing evidence that Mr. Weekes is not a flight risk.

         Specifically, Mr. Weekes first contends that he was not on probation at the time

of the offense (the government contests this assertion (see U.S. Opp’n, ECF No. 27,

¶ 7)) and that, at this point, he has already served six months in jail. (Def.’s Mot. at 2.)

That Mr. Weekes has served six months of incarceration to date does not relate in any

way to the applicable detention considerations.


                                             2
       Mr. Weekes also argues that his criminal offense is not serious and involves

neither flight risk nor violence. (Id. at 2 (“Mr. Weekes contends that the nature of the

offense is not a serious one . . . [and t]he circumstances of the offense do[] not involve

flight, concealment nor [evading] law enforcement.” (emphasis in original)).) But the

Court finds that failure to provide accurate registration information as required by law

is not a minor offense, and it is one that involves concealment of the defendant’s

whereabouts—precisely the same circumstance as arises when a defendant poses a

flight risk.

       Finally, Mr. Weekes asserts that he is neither a flight risk nor a danger to the

community because he has a stable, supportive home, no pending charges, a job waiting

for him, and a plan to return to vocational school. (Id. at 2.) While the Court credits

these factors as ones that would normally limit an individual’s risk of flight or danger,

this information was considered and evaluated previously, and there is no indication

that these circumstances are in any way new or changed since the last assessment of Mr.

Weekes’s continued detention. In sum, Mr. Weekes has not established, by clear and

convincing evidence, that he does not pose a risk of flight, as the Court previously

determined.


   III.    Conclusion

       For the foregoing reasons, it is hereby ORDERED that Defendant’s [26] motion

to modify bond status pending sentence is DENIED without prejudice.

Date: December 13, 2013                          Ketanji Brown Jackson
                                                 KETANJI BROWN JACKSON
                                                 United States District Judge



                                             3